EXHIBIT 10.4
THE MEDICINES COMPANY
Form of Restricted Stock Agreement
Granted Under 2009 Equity Inducement Plan
     THIS AGREEMENT made as of this                      day of
                    , 2009, between The Medicines Company, a Delaware
corporation (the “Company”) and                                          (the
“Participant”).
     In consideration of the Participant’s acceptance of employment with the
Company and employment services to be rendered by the Participant to the Company
and for other valuable consideration, the receipt and sufficiency of which is
acknowledged and confirmed, the parties hereto agree as follows:
     1. Issuance of Shares.
     The Company shall issue to the Participant, subject to the terms and
conditions set forth in this Agreement and in the Company’s 2009 Equity
Inducement Plan (the “Plan”),                                shares (the
“Shares”) of common stock, $0.001 par value, of the Company (“Common Stock”).
The Shares are issued effective as of the date set forth above in the name of
the Participant and are initially issued in book entry form only. Following the
vesting of any Shares pursuant to Section 2 below, the Company, if requested by
the Participant, shall deliver (or shall instruct its transfer agent to deliver)
to the Participant a certificate representing the vested Shares. The Participant
agrees that the Shares shall be subject to vesting and forfeiture set forth in
Section 2 of this Agreement and the restrictions on transfer set forth in
Section 3 of this Agreement.
     2. Vesting.
          (a) The Shares are subject to vesting in annual increments of 25% per
year (the “Vesting Requirements”). 25% of the Shares shall vest on
                                        , 2010 (the “Initial Vesting Date”) as
long as the Participant is employed by the Company on such date. The remaining
75% of the Shares shall vest in equal 25% increments on each anniversary of the
Initial Vesting Date (each, a “Subsequent Vesting Date”) as long as the
Participant is employed by the Company on each such Subsequent Vesting Date.
          (b) In the event that the Participant ceases to be employed by the
Company for any reason or no reason, with or without cause, prior to
                                        , 2013, all of the Unvested Shares (as
defined below) as of the time of such employment termination shall be forfeited
immediately and automatically to the Company, without the payment of any
consideration to the Participant, effective as of immediately following such
termination of employment.
     “Unvested Shares” means the total number of Shares multiplied by the
Applicable Percentage (as defined below) at the time the Participant ceases to
be employed by the Company.

 



--------------------------------------------------------------------------------



 



     “Applicable Percentage” shall be 100% prior to the Initial Vesting Date,
and shall be reduced by 25% on the Initial Vesting Date and on each Subsequent
Vesting Date. The Applicable Percentage shall be zero on or after
                                        , 2013.
          (c) After the time at which any Shares are forfeited pursuant to
subsection (b) above, the Company shall not pay any dividend to the Participant
on account of such Shares or permit the Participant to exercise any of the
privileges or rights of a stockholder with respect to such Shares, but shall, in
so far as permitted by law, treat the Company as the owner of such Shares.
          (d) If the Participant is employed by a parent or subsidiary of the
Company, any references in this Agreement to employment with the Company or
termination of employment by or with the Company shall instead be deemed to
refer to such parent or subsidiary.
     3. Restrictions on Transfer. The Participant shall not sell, assign,
transfer, pledge, hypothecate or otherwise dispose of, by operation of law or
otherwise (collectively “transfer”) any Unvested Shares, or any interest
therein, except that the Participant may transfer such Shares (i) to or for the
benefit of any spouse, children, parents, uncles, aunts, siblings, grandchildren
and any other relatives approved by the Board of Directors (collectively,
“Approved Relatives”) or to a trust established solely for the benefit of the
Participant and/or Approved Relatives, provided that such Shares shall remain
subject to this Agreement (including without limitation the restrictions on
transfer set forth in this Section 3) and such permitted transferee shall, as a
condition to such transfer, deliver to the Company a written instrument
confirming that such transferee shall be bound by all of the terms and
conditions of this Agreement or (ii) as part of the sale of all or substantially
all of the shares of capital stock of the Company (including pursuant to a
merger or consolidation), provided that, in accordance with the Plan, the
securities or other property received by the Participant in connection with such
transaction shall remain subject to this Agreement.
     4. Restrictive Legends.
     The book entry account reflecting the issuance of the Shares in the name of
the Participant shall bear a legend or other notation upon substantially the
following terms:
“These shares of stock are subject to forfeiture and restrictions on transfer
set forth in a certain Restricted Stock Agreement between the corporation and
the registered owner of these shares (or his predecessor in interest), and such
Agreement is available for inspection without charge at the office of the
Secretary of the corporation.”
     5. Provisions of the Plan.
          (a) This Agreement is subject to the provisions of the Plan, a copy of
which is furnished to the Participant with this Agreement.

- 2 -



--------------------------------------------------------------------------------



 



          (b) As provided in the Plan, upon the occurrence of a Reorganization
Event (as defined in the Plan), the rights of the Company hereunder shall inure
to the benefit of the Company’s successor and shall apply to the cash,
securities or other property which the Shares were converted into or exchanged
for pursuant to such Reorganization Event in the same manner and to the same
extent as they applied to the Shares under this Agreement. If, in connection
with a Reorganization Event, a portion of the cash, securities and/or other
property received upon the conversion or exchange of the Shares is to be placed
into escrow to secure indemnification or other obligations, the mix between the
vested and unvested portion of such cash, securities and/or other property that
is placed into escrow shall be the same as the mix between the vested and
unvested portion of such cash, securities and/or other property that is not
subject to escrow.
     6. Withholding Taxes; Section 83(b) Election.
          (a) The Participant acknowledges and agrees that the Company has the
right to deduct from payments of any kind otherwise due to the Participant any
federal, state or local taxes of any kind required by law to be withheld with
respect to the vesting of the Unvested Shares. The Participant shall satisfy
such tax withholding obligations by transferring to the Company, on each date on
which Unvested Shares vest under this Agreement, such number of Unvested Shares
that vest on such date as have a fair market value (calculated using the last
reported sale price of the common stock of the Company on the NASDAQ Global
Market on such vesting date or, if such vesting date is not a trading day, on
the trading date immediately prior to such vesting date) equal to the amount of
the Company’s tax withholding obligation in connection with the vesting of such
Unvested Shares. Such delivery of Unvested Shares to the Company shall be deemed
to happen automatically, without any action required on the part of the
Participant, and the Company is hereby authorized to take such actions as are
necessary to effect such delivery.
          (b) The Participant has reviewed with the Participant’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. The Participant
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents. The Participant understands that the
Participant (and not the Company) shall be responsible for the Participant’s own
tax liability that may arise as a result of this investment or the transactions
contemplated by this Agreement. The Participant acknowledges that he or she has
been informed of the availability of making an election under Section 83(b) of
the Internal Revenue Code, as amended, with respect to the issuance of the
Shares and that the Participant has agreed not to file a Section 83(b) election.
     7. Miscellaneous.
          (a) No Rights to Employment. The Participant acknowledges and agrees
that the vesting of the Shares pursuant to Section 2 hereof is earned only by
continuing service as an employee at the will of the Company (not through the
act of being hired or purchasing Shares hereunder). The Participant further
acknowledges and agrees that the transactions contemplated hereunder and the
Vesting Requirements set forth herein do not constitute an express or implied
promise of continued engagement as an employee for the vesting period, for any
period, or at all.

- 3 -



--------------------------------------------------------------------------------



 



          (b) Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.
          (c) Waiver. Any provision for the benefit of the Company contained in
this Agreement may be waived, either generally or in any particular instance, by
the Board of Directors of the Company.
          (d) Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 3 of this
Agreement.
          (e) Notice. All notices required or permitted hereunder shall be in
writing and deemed effectively given upon personal delivery, facsimile delivery
or delivery by overnight courier, addressed to the other party hereto at the
address shown beneath his or its respective signature to this Agreement, or at
such other address or addresses as either party shall designate to the other in
accordance with this Section 7(e).
          (f) Pronouns. Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns and pronouns shall include the plural, and
vice versa.
          (g) Entire Agreement. This Agreement and the Plan constitute the
entire agreement between the parties, and supersedes all prior agreements and
understandings, relating to the subject matter of this Agreement.
          (h) Amendment. This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Participant.
          (i) Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws.
          (j) Participant’s Acknowledgments. The Participant acknowledges that
he or she: (i) has read this Agreement; (ii) has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
the Participant’s own choice or has voluntarily declined to seek such counsel;
(iii) understands the terms and consequences of this Agreement; (iv) is fully
aware of the legal and binding effect of this Agreement; and (v) understands
that the law firm of Wilmer Cutler Pickering Hale and Dorr, LLP, is acting as
counsel to the Company in connection with the transactions contemplated by the
Agreement, and is not acting as counsel for the Participant.

- 4 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

                  THE MEDICINES COMPANY    
 
           
     
  By:
Name:        
 
       
 
  Title:        
 
                PARTICIPANT        
 
                             
 
  Name        
 
           
 
  Address:        

- 5 -